In re application of							:
Zussman		
									:	DECISION ON
Serial No. 15/446,228						:	PETITION

Filed:	March 1, 2017						:
For:  METHOD OF PRODUCING A MICROTUBE

This is a decision on the Emergency Petition filed on May 15, 2021 requesting entry of the Supplemental response and RCE.

A review of the record shows that the RCE has been entered and forwarded to the Examiner
. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
DECISION

The petition is DISMISSED.  


/Timothy H. Meeks/
___________      
Timothy H. Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

The Roy Gross Law Firm, LLC50 Washington StreetSuite 737/745Norwalk CT CONNECTICUT 06854